Citation Nr: 0007791	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-39 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a rating higher than 30 percent for service-
connected post-traumatic stress disorder (PTSD) for the 
period from February 16, 1990 to June 28, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1969.

This matter came before the Board of Veterans' Appeals 
(Board) from decisions by the VA RO which collectively denied 
an effective date earlier than June 28, 1995, for a 100 
percent rating for PTSD.  As explained below, the Board 
construes the issue to be entitlement to rating higher than 
30 percent for PTSD for the period from February 16, 1990 to 
June 28, 1995.

In May 1995, the Board granted service connection for PTSD.  
In a May 1995 rating decision, the RO effectuated the Board's 
decision and established service connection for PTSD, 
effective February 16, 1990, with a 30 percent rating.  The 
RO ordered an immediate examination to determine the current 
severity of PTSD.  That VA examination was conducted on June 
28, 1995.  A July 1995 RO decision assigned a 50 percent 
rating for PTSD, effective June 28, 1995 (the date of the 
examination).  In August 1995, the veteran filed a notice of 
disagreement with the 50 percent rating (he claimed a total 
rating) and also with the effective date of the rating.  In 
September 1995, the RO issued a statement of the case on both 
the issues of the percentage rating and the effective date, 
and in October 1995 the veteran submitted a substantive 
appeal.  Another VA examination was conducted in May 1997.  
In a July 1997 decision, the RO assigned a 100 percent rating 
for PTSD, effective June 28, 1995.  The veteran appealed for 
an earlier effective date for the 100 percent rating.  In 
December 1997, the Board remanded the case to the RO for 
further evidentiary development.  In a September 1999 
decision, the RO determined that the veteran was permanently 
and totally disabled due to his service-connected PTSD.  The 
case was subsequently returned to the Board.

Given the above procedural facts, the issue on appeal is 
construed as entitlement to a rating higher than 30 percent 
for PTSD for the period from February 16, 1990 (the effective 
date of service connection) to June 28, 1995 (the date 
assigned by the RO for a 100 percent rating).  See Fenderson 
v. West, 12 Vet.App. 119 (1999).

FINDING OF FACT

The veteran's PTSD produced considerable social and 
industrial impairment during the period from February 16, 
1990 to June 28, 1995.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD for the 
period from February 16, 1990 to June 28, 1995 have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9411 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from January 
1966 to February 1969, including service in Vietnam.  

A discharge summary from Mohawk Valley Psychiatric Center 
(MVPC) reflects that the veteran was hospitalized from 
January 31 to February 6, 1990.  He presented with complaints 
of significant marital problems.  He reported that he had 
been in jail seven times for hitting his wife due to frequent 
irritability, and that he had also hit his stepdaughter.  He 
said he presented himself for a voluntary admission as he 
feared he might hurt himself, his wife, or his stepdaughter.  
On mental status examination, he was alert, cooperative, and 
dressed appropriately, he sat in his chair looking angrily at 
the wall, his hygiene was fair, and his speech was clear and 
coherent.  His mood was angry and irritable, and his affect 
was appropriate to his thought content.  He denied 
hallucinations or delusions, admitted having a violent 
temper, and said he wanted to kill himself by stabbing prior 
to his admission.  He denied current suicidal or homicidal 
ideation.  He was oriented to three spheres, recent and 
remote memories were fair, and his general fund of knowledge, 
calculations, counting, and spelling were fair.  He was of 
average intelligence.  Tests of abstract thinking, 
similarities and differences were fair.  He had limited 
insight into his problem with poor control of impulsivity and 
impaired judgment as evidenced by his physical abuse toward 
his wife and stepdaughter.  He was placed on suicide 
precautions for the first day of admission, and then received 
individual and group therapy.  Prozac was administered.  The 
only Axis I discharge diagnosis was adjustment disorder with 
depressed mood.

On February 16, 1990, a claim for service connection for PTSD 
was received from the veteran.  He reported treatment for 
PTSD by Dr. E. Gosline from February 1989 to the present, and 
said he was hospitalized for PTSD at the MVPC from January 
1990 to February 1990.

By statements dated in February 1990, the veteran's mother, 
sister, and wife collectively related that his personality 
changed after he returned from Vietnam, and he currently had 
PTSD symptoms including depression, anxiety, a lack of 
interest in daily activities, avoidance of friends, startle 
reflex, and survivor guilt.  They stated that he easily lost 
his temper and threw objects against the wall, and that he 
had been treated by a private doctor for one year.  His 
sister stated that he was close to his family but not to 
anyone else.  His wife stated that he experienced flashbacks 
two or three times monthly, and had night sweats, sleep 
impairment, and "the shakes."  She said there had been 
constant arguing and violent scenes every couple of months 
until the veteran was voluntarily admitted to the MVPC.  She 
stated that the veteran was unable to hold down a steady job 
and she asserted that such was due to his avoidance of 
people.  She related that he had eight jobs since separation 
from service.

By a letter dated in April 1990, a private psychiatrist, E. 
Gosline, M.D., indicated that he had treated the veteran 
since August 1989.  He said that the veteran first came to 
his attention in March 1989, when he was treating the 
veteran's stepdaughter after she was struck by the veteran 
and she called the police.  He stated that he began treating 
the veteran's wife in August 1989, after she reported that 
the veteran had beaten her and threatened to kill himself.  
She stated that the veteran had lost his job.  Dr. Gosline 
indicated that he provided marital therapy to the veteran 
once every three to four weeks beginning in late August 1989 
until October 1989.  Dr. Gosline said he then saw the veteran 
in February 1990 after he was discharged from the MVPC.  He 
indicated that a diagnosis of PTSD was given by the MVPC.  He 
stated that the veteran's buddies from Vietnam were still his 
buddies and he had never formed any new relationships.  He 
stated that the veteran's history included severe marital 
difficulties, recurrent nightmares, high levels of 
irritability, and outbursts of temper including violence and 
suicidal ideation.  He indicated a diagnosis of PTSD, 
delayed.  He noted that the veteran reported treatment by Dr. 
Bernstein for anxiety reaction from 1970 to 1971.

By a statement dated in April 1990, the veteran related that 
he had eight different jobs since separation from service, 
and had either been fired from or quit each of them.

A June 1990 VA social work survey shows that the veteran was 
neatly but informally dressed, his overall appearance 
reflected appropriate grooming and personal hygiene, and he 
appeared to be surly.  During the interview he got up and 
walked around, apparently to relieve tension.  He reported 
that he had been married two times, and was currently 
married, with a five-year-old son.  He stated that his first 
marriage lasted from 1970 to 1978, and he had two adult 
daughters from that relationship.  He said his first marriage 
ended as he was a "wife beater."  He stated that he was 
currently unemployed and had been for one year.  He reported 
that he completed two years of college, with a major in 
business.  He stated that his father was dead, and his mother 
was alive.  He related that he had three siblings, and the 
relationships were "touch and go."  He said he communicated 
with his family if there was something to talk about.  He 
denied current alcohol or drug abuse.  He reported that he 
saw a psychiatrist in 1970 on a few occasions, and said he 
was recently hospitalized from January 1990 to February 1990, 
and was diagnosed with PTSD.  He denied any other psychiatric 
hospitalization, and reported regular ongoing treatment with 
Dr. Gosline.  He said he was currently taking Prozac and 
another unknown medication.  He said he previously had 
suicidal ideation, but had none currently.  

With respect to his employment history after separation from 
service, the veteran stated that he first worked for Oneida 
County as a computer operator for about 21/2 years, until he 
got into an argument, threw a chair through a window, and 
quit.  He then worked for Millbrook Bread for 9 months, and 
quit after he beat up a store manager for "giving him heat 
about Vietnam."  He was then employed by Chicago Pneumatic 
Tool Company as a computer operator for about 2 years, until 
the manager questioned his ability to relate to others, the 
veteran told him off, and he quit.  He then worked for 
Metropolitan Property and Liability, and was fired after he 
beat up the husband of a female employee.  He was then self-
employed for 2 years as a painter.  He then worked as a 
district manager for a newspaper, and was fired after 4 years 
when he beat up the father of a carrier who was Vietnamese.  
He was then employed by Dryden Oil Company for one year as a 
sales representative and was fired after he would not stand 
for discussions regarding accounts.  He then worked for 
Philco Auto Products as a sales representative for 11/2 years 
before he was fired.  He related that he had been unemployed 
for a year, and was currently seeking employment.  He 
reported current symptoms including temper outbursts, 
recurring nightmares, prior suicide attempts, an inability to 
watch movies about Vietnam, an aversion to the sight of 
Vietnamese people, and a habit of talking in his sleep 
regarding Vietnam experiences.  He also reported a prior 
history of wife beating and a total retreat from a social 
life which was active prior to Vietnam, and said he had no 
real friends and was a loner.

At a July 1990 VA psychiatric examination, the veteran 
reported that since separation from service, he had dozens of 
jobs, and was unable to keep a job since he had extreme 
irritability and often exploded at his supervisors.  He said 
he was extremely jumpy, was unable to talk about his 
feelings, had no friends, and was unable to form 
relationships.  He said he constantly lost his temper, and 
that such caused the end of his first marriage.  He reported 
severe nightmares every night, and said he often dreamed 
about men who were killed or wounded in Vietnam.  He also 
reported intrusive thoughts of Vietnam, and said he felt he 
did not belong in society.  He stated that he felt alienated 
from others and from his feelings, had been unemployed for 
several months, and was living off his wife's income.  He 
stated that he was unable to be around Vietnamese people, and 
was arrested several months ago after severely assaulting a 
Vietnamese man in a grocery store.  He said he avoided 
anything that reminded him of Vietnam, and spent most of his 
time alone trying to relax.  

He reported two prior psychiatric admissions to MVPC, in 1970 
and recently, both due to suicidal attempts.  He stated that 
his marriage had suffered severely due to his PTSD, and he 
was extremely angry and irritable with his wife and children.  
He said he once attempted to strangle his wife while sleeping 
because she stirred in the bed beside him and he thought he 
was being attacked.  He reported that he was taking Prozac 
and Restoril, and his nightmares were improved and he no 
longer had suicidal feelings.  He stated that he still felt 
unable to work because of his extreme anger and irritability.  
He had difficulty concentrating, and had survivor guilt.  The 
examiner stated that the veteran's history was negative for 
alcohol and drug use, and he had poor self-esteem, pessimism 
about the future, low energy, and a loss of interest in the 
things around him.  On mental status examination, the veteran 
was alert and cooperative, and appeared to be extremely 
angry.  He was fidgety and nervous, eye contact was poor, he 
appeared to escalate easily and appeared to be on the verge 
of verbally attacking the examiner.  The veteran described 
his mood as jumpy, and his affect was irritable to explosive.  
There were no perceptual problems such as flashbacks, and 
speech was normal.  Thought content revealed intrusive 
themes, alienation, survivor guilt, avoidance of things which 
reminded him of Vietnam, poor self-esteem, feelings of 
hopelessness, and a past suicidal ideation.  A cognitive 
examination revealed poor concentration.  The Axis I 
diagnoses were PTSD, continuous, and dysthymic disorder 
(chronic depression secondary to PTSD).  The current global 
assessment of functioning (GAF) was 45, and the GAF for the 
past year was also 45.

New York State court records reflect that the veteran's wife 
filed a suit for divorce in August 1990.  In her complaint 
she stated that the veteran beat her and her daughter.

By a note dated in October 1990, a private physician, N. K. 
Bernstein, M.D., indicated that he was retired and had no 
medical records relating to the veteran.

By a statement dated in November 1990, the veteran said that 
he was currently undergoing a second divorce because his wife 
could not deal with his memories.  He stated that he had been 
unemployed for the past 15 months since he was unable to 
associate with people.  He stated that his most recent job 
was the tenth he had lost.

At a March 1992 RO hearing, the veteran testified that he 
took Restoril for his PTSD and he no longer had bad dreams.  
He said that he had been treated by Dr. Gosline but he had 
not seen him since one year previously, when the doctor 
started "digging too deep into my head" and he threw a 
chair at him, broke down the door, and walked out.  He stated 
that he still received medication from this doctor.  He said 
he was unable to function in a normal social or family 
atmosphere since separation from service, and had been unable 
to hold jobs because he kept getting into arguments with 
people.  He said he currently had a job working for a 
transportation company, and had worked there for eight 
months.  He stated that prior to this job he had not worked 
for two years.  He stated that he had missed twelve days from 
work.  He said he hit one coworker in the face with a 
broomstick after he provoked him.  He stated that after work 
he spent his time in his motel room, and did not socialize 
with anyone.  He stated that both of his wives had filed for 
divorce against him due to his violent behavior.  He related 
that his mother and siblings no longer talked to him, and he 
had not spoken to them in about two or three years.  He 
stated that he beat up a Vietnamese man in a grocery store 
and would do it again.

In a May 1995 decision, the Board granted service connection 
for PTSD.  

In a May 1995 rating decision, the RO effectuated the Board's 
decision and established service connection for PTSD, 
effective February 16, 1990, and assigned a 30 percent rating 
for PTSD.

At a VA examination performed on June 28, 1995, the veteran 
complained of pervasive depression, feelings of guilt, 
lethargy, anhedonia, an inability to muster the energy to 
live well, and said he did not care about anything.  He also 
reported a sleep disorder as a result of flashbacks, and said 
he had hit his wife during his sleep.  He stated that he was 
currently living with his wife.  He stated that he was last 
hospitalized for PTSD at MVPC in 1992 for a suicide attempt.  
He said he was employed until two months previously at 
Turning Stone Casino, and left that job as he could not get 
along with coworkers.  He stated that prior to that job he 
was unemployed for two years and before that period he 
performed odd jobs.  He stated that he was receiving 
psychiatric treatment until two years previously, and was 
previously taking medication, although he was currently 
taking no medication.  On mental status examination, the 
veteran was very subdued.  His affect was flat and he 
exhibited psychomotor retardation.  The examiner stated that 
the veteran was obviously depressed and felt very agitated.  
The examiner noted that the veteran denied suicidal ideation 
and psychotic symptomatology.  The Axis I diagnosis was PTSD, 
chronic, moderate to severe.  The GAF was 55.  The examiner 
noted that the veteran received psychiatric treatment for 
eight years until recently because he was unable to afford 
treatment.  He noted that psychological testing revealed 
severe PTSD, and severe depression, and gave a picture of a 
disturbed man with an affect disorder.  

VA outpatient treatment records dated from June 1995 to April 
1996 reflect treatment for PTSD.  A November 1995 initial 
treatment plan shows that the veteran complained of sporadic 
flashbacks, recurrent dreams, and hypervigilance.  He said he 
disliked crowds, being startled, rice, fish, backfires, 
woods, and conversations regarding Vietnam.  He said he had 
failed in all sorts of jobs and his mood was low.  He 
reported anhedonia, decreased sleep, and said he felt angry 
much of the time.  He said he could explode at any time and 
had been in trouble for assault numerous times.  He denied 
panic and psychotic symptoms, and admitted to checking 
behavior several times daily.  He stated that he was 
previously treated by Dr. Gosline but discontinued treatment 
two years previously.  On mental status examination, the 
examiner noted that the veteran was cooperative and mildly 
hostile, oriented to three spheres, and had good attention, 
good recent and remote memory, average intelligence, coherent 
thought processes, circumstantial associations, good capacity 
for abstract thought, adequate judgment, and adequate insight 
into his problem.  His mood was despairing and irritable, his 
affect was appropriate, angry, restricted and depressed, 
there were no psychotic symptoms, there was no suicidal or 
homicidal ideation, and there was no alcohol or drug use.  
The Axis I diagnoses were PTSD, major depressive episode, and 
rule out obsessive compulsive disorder.  The current GAF was 
70, and the highest GAF in the past year was 70.  The 
examiner stated that the veteran had a long history of PTSD, 
had been in and out of treatment for many years, had an 
unsuccessful trial of Prozac for three years, and had been 
off Prozac for two years.  An April 1996 treatment note shows 
that the veteran reported little improvement in his symptoms 
and mood, and still reported flashbacks.  The examiner noted 
that he had been taking Zoloft since December 1995, and 
seemed more euthymic.  The diagnostic impression was 
PTSD/major depression.

In a July 1995 decision, the RO assigned a 50 percent rating 
for PTSD, effective June 28, 1995.

By a statement dated in July 1995, the veteran stated that he 
was still married to his second wife, and was currently 
living with her and their son.

By a memorandum dated in August 1995, the veteran's 
representative asserted that a 100 percent rating should be 
assigned for the veteran's service-connected PTSD.

By a statement dated in October 1995, the veteran asserted 
that his service-connected PTSD was more disabling than 
currently evaluated.  He said he had well over twenty jobs 
due to his inability to get along with others.  He said he 
despised being around people, and he did not socialize as he 
wanted to be left alone.  He said his family life was not 
going well and he did not see or communicate with his 
daughters from his first marriage.  He stated that he stayed 
at home and did not watch television or read books.  He 
reported ongoing VA treatment for PTSD.  He asserted that he 
was unemployable.

At a May 1997 VA examination, the veteran reported no 
significant change in his condition since his 1995 VA 
examination.  He reported recurrent flashbacks and nightmares 
which occurred two or three times weekly, and he said he 
still had difficulty meeting people in general, but more so 
with Asian people.  He said he would not visit his mother 
because she lived in an area inhabited by many Vietnamese 
people.  He described his mood as angry and depressed.  He 
said he had a constant feeling of survival guilt, and he 
lived alone with very minimal social interaction.  He said he 
was unemployed because he could not cope with work, and said 
he had multiple short-lived jobs, most recently two years 
previously.  He said he was currently separated from his 
second wife who had filed for divorce.  He stated that this 
action increased his depression as manifested by decreased 
energy and decreased sleep.  He said he had a fair appetite.  
He reported decreased concentration, and feelings of 
worthlessness, and denied suicidal or homicidal ideation and 
psychotic features.  He reported current VA treatment, 
including medication, for PTSD.  On mental status 
examination, he was calm with marked psychomotor retardation.  
There was no tremor or abnormal movement.  He had poor eye 
contact, his speech was slow and low in volume, his mood was 
described as depressed, and his affect was appropriate and 
restricted.  His thought processes and content were within 
normal limits, his cognition was grossly intact, and insight 
and judgment were good.  The Axis I diagnoses were PTSD, 
chronic, severe, and major depression, moderate, without 
psychotic features.  The GAF was 41-50. 

In a July 1997 decision, the RO assigned a 100 percent rating 
for PTSD, effective June 28, 1995.

In December 1997, the Board remanded the case to the RO to 
obtain the veteran's employment history, and information 
regarding any treatment for a psychiatric disorder from 
February 1990 to June 1995.

By a letter to the veteran dated in February 1998, the RO 
requested that he provide a detailed employment history from 
February 1990 to June 1995, and provide information regarding 
VA and non-VA treatment for a psychiatric disorder.

By statements received in February 1998, the veteran said 
that he was unemployed from February 1990 to July 1991, 
worked full-time for Taurus Transportation from July 1991 to 
July 1992, when he was terminated, was unemployed from July 
1992 to December 1993, and worked full-time at Turning Stone 
Casino from December 1993 to June 1995.  He reported 
treatment for PTSD by Dr. Gosline for one year, beginning in 
August 1989, one hospitalization at MVPC, from January 1990 
to February 1990, and VA examinations in 1990 and 1995.  He 
also reported ongoing VA treatment, including medication, for 
PTSD.

In a May 1998 statement, a representative from Taurus 
Transportation indicated that the veteran was employed there 
as a salesman on a full-time basis from July 1991 to October 
1992, and was terminated as he was unable to meet sales 
objectives.

By a statement dated in July 1998, the veteran said he worked 
as a dealer at Turning Stone Casino from December 1993 to 
July 1997, and was unable to get along with others.

In an August 1998 statement, a representative from Turning 
Stone Casino said that the veteran was employed there as a 
dealer on a full-time basis from December 1993 to August 
1997.  The representative did not indicate a reason for the 
termination of the veteran's employment.

At an August 1999 VA examination, the examiner diagnosed 
PTSD, chronic and severe, and said the current GAF was 45.  
The examiner opined that the veteran's ability to work was 
severely impaired, and the prognosis was poor that the 
veteran would ever attain a level of functioning consistent 
with competitive employment.

II.  Analysis

The veteran's claim for a rating higher than 30 percent for 
his service-connected PTSD, for the period from February 16, 
1990 to June 28, 1995, is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411 (effective prior to November 7, 1996).  Such 
criteria will be applied in this case, since the issue on 
appeal is entitlement to an increased rating from February 
1990 to June 1995, and the revised criteria (38 C.F.R. § 
4.130, Code 9411) did not take effect until November 1996.  

The old criteria of Code 9411 provide that a 30 percent 
rating is assigned when there is "definite" impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is assigned when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating were each independent bases for granting a 100 
percent rating).  In a precedent opinion, dated November 9, 
1993, the General Counsel of the VA concluded that the term 
"definite" (for a 30 percent rating under 38 C.F.R. § 
4.132) is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents the degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).

Private medical records from MVPC dated from January 31 to 
February 6, 1990 reflect hospital treatment for adjustment 
disorder with depressed mood; PTSD was not diagnosed.  At 
that time, he was alert, cooperative, and dressed 
appropriately, his hygiene was fair, and his speech was clear 
and coherent.  His mood was angry and irritable, and his 
affect was appropriate to his thought content.  He denied 
hallucinations or delusions, admitted having a violent 
temper, and said he wanted to kill himself by stabbing prior 
to his admission but he denied current suicidal or homicidal 
ideation.  He was oriented to three spheres, recent and 
remote memories were fair, his general fund of knowledge, 
calculations, counting, and spelling were fair.  Tests of 
abstract thinking, similarities and differences were fair.  
He had limited insight into his problem with poor control of 
impulsivity and impaired judgment as evidenced by his 
physical abuse toward his wife and stepdaughter.  Prozac was 
administered.

By a letter dated in April 1990, a private psychiatrist, E. 
Gosline, M.D., indicated that he had treated the veteran 
since August 1989.  Dr. Gosline indicated that he provided 
marital therapy to the veteran once every three to four weeks 
beginning in late August 1989 until October 1989.  Dr. 
Gosline said he then saw the veteran in February 1990 after 
he was discharged from the MVPC.  He indicated a diagnosis of 
PTSD, noted that the veteran had formed no new friendships 
since Vietnam, and said his history included severe marital 
difficulties, recurrent nightmares, high levels of 
irritability, and outbursts of temper including violence and 
suicidal ideation. 

A June 1990 VA social work survey shows that the veteran 
reported his relationships with his siblings were "touch and 
go."  He said he communicated with his family if there was 
something to talk about.  He said he previously had suicidal 
ideation, but had none currently.  He reported that he had 
lost several jobs due to violent incidents. 

At a July 1990 VA psychiatric examination, the veteran 
reported that he was taking Prozac and Restoril, and his 
nightmares were improved and he no longer had suicidal 
feelings.  He stated that he still felt unable to work 
because of his extreme anger and irritability.  On mental 
status examination, the veteran was alert and cooperative, 
and appeared to be extremely angry.  He was fidgety and 
nervous, eye contact was poor, he appeared to escalate easily 
and appeared to be on the verge of verbally attacking the 
examiner.  The veteran described his mood as jumpy, and his 
affect was irritable to explosive.  There were no perceptual 
problems such as flashbacks, and speech was normal.  Thought 
content revealed intrusive themes, alienation, survivor 
guilt, avoidance of things which reminded him of Vietnam, 
poor self-esteem, feelings of hopelessness, and a past 
suicidal ideation.  A cognitive examination revealed poor 
concentration.  The Axis I diagnoses were PTSD, continuous, 
dysthymic disorder (chronic depression secondary to PTSD).  
The current GAF was 45, and the GAF for the past year was 
also 45.

At a VA examination performed on June 28, 1995, the veteran 
complained of pervasive depression, feelings of guilt, 
lethargy, anhedonia, an inability to muster the energy to 
live well, and said he did not care about anything.  He also 
reported a sleep disorder as a result of flashbacks, and said 
he had hit his wife during his sleep.  He stated that he was 
currently living with his wife.  He stated that he was 
receiving psychiatric treatment until two years previously, 
and was previously taking medication, although he was 
currently taking no medication.  On mental status 
examination, the veteran was very subdued.  His affect was 
flat and he exhibited psychomotor retardation.  The examiner 
stated that the veteran was obviously depressed and felt very 
agitated.  The examiner noted that the veteran denied 
suicidal ideation and psychotic symptomatology.  The Axis I 
diagnosis was PTSD, chronic, moderate to severe.  The GAF was 
55.  The examiner noted that the veteran received psychiatric 
treatment for eight years until recently because he was 
unable to afford treatment.  He noted that psychological 
testing revealed severe PTSD, severe depression, and gave a 
picture of a disturbed man with an affect disorder.  The 
Board notes that an examiner's classification of the level of 
impairment is not controlling for rating purposes.  38 C.F.R. 
§ 4.130 (effective prior to November 7, 1996).  In any event, 
the RO assigned a 100 percent rating for PTSD effective with 
the June 28, 1995 VA examination, and that examination and 
later medial records have only limited probative value on the 
question of the earlier level of severity of PTSD during the 
period of February 16, 1990 to June 28, 1995.

A review of the medical evidence from February 16, 1990 to 
June 28, 1995 shows that during this period, the veteran had 
some PTSD symptoms resulting in considerable impairment of 
his ability to establish or maintain effective or favorable 
relationships with people.  During the period in question, 
the veteran was employed full-time as a salesman from July 
1991 to October 1992, and full-time as a casino dealer from 
December 1993 through June 1995 (and beyond), with earlier 
periods of unemployment.  The Board notes that such jobs 
require frequent interaction with other people.  He was not 
hospitalized for PTSD during this period (he was briefly 
hospitalized just prior to this period for an adjustment 
disorder).  During this period, he received only infrequent 
outpatient treatment, and in fact at the June 1995 VA 
examination he reported no treatment during the preceding two 
years.

Resolving reasonable doubt in favor of the veteran 
(38 U.S.C.A. § 5107(b)), the Board finds the evidence 
establishes considerable (50 percent) social and industrial 
impairment from PTSD symptoms, under the old rating criteria, 
during the period from February 16, 1990 to June 28, 1995.  
Statements by the veteran and his family describe psychiatric 
symptoms which interfere with his work and social 
functioning, but during this period, although there were 
significant marital difficulties, the veteran lived with his 
spouse and child, and he held full-time employment for a 
substantial period of time.  Moreover, social impairment is 
only significant to the rating process to the extent that it 
affects industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996). 

The requirements for an even higher, 70 percent, rating under 
the old criteria are not met for the period in question, as 
it is not shown that the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, or that the psychoneurotic symptoms were of such 
severity that there was severe impairment in the ability to 
obtain or retain employment.  The preponderance of the 
evidence is against a rating higher than 50 percent for this 
period, and thus the benefit-of-the-doubt rule does not apply 
to this aspect of the claim.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In sum, the Board finds that a higher 50 percent rating, but 
no greater, is warranted for PTSD for the period from 
February 16, 1990 to June 28, 1995.


ORDER

A higher 50 percent rating for PTSD for the period from 
February 16, 1990 to June 28, 1995 is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

